Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 04/08/2022, have been fully considered but they are not persuasive. The reasons set forth below. 

Applicant’s invention as claimed:
Drawings
The formal drawings received on 09/16/2014 have been entered.

Preamble
The recitation presented in the preamble of the claim has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 12 recite “… using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator …,” which is not supported by the applicant’s specification.
Claims 1, 10, and 12 recite “… adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator and disconnecting the helper operator from the one operator …,” which is not supported by the applicant’s specification.
Claims 1, 10, and 12 recite “… adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator and disconnecting the helper operator from the one operator …,” which is not supported by the applicant’s specification.
Claims 1, 10, and 12 recite “… in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator …,” which is not supported by the applicant’s specification.
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “Claim 1 - creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples, wherein the plurality of operators comprises at least a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples; executing the streaming application; while executing the streaming application, creating and deploying a helper operator that has an input and an output that initially are disconnected, wherein the helper operator comprises implements the first logic for processing data tuples and the second logic for processing data tuples; monitoring performance of at least one of the plurality of operators in the streaming application as the streaming application executes; and when one operator of the at least one operators in the streaming application becomes a bottleneck, adjusting the helper operator by connecting the input and the output of the helper operator to the one operator in the flow graph, and using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator to alleviate the bottleneck in the one operator, wherein the one operator comprises the first operator, and wherein the helper operator implements the first logic associated with the first operator to process the data tuples corresponding to the first operator; in response to the one operator of the at least one operators ceasing to be a bottleneck, adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator and disconnecting the helper operator from the one operator: and in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator. Claim 10 - creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples, wherein the plurality of operators comprises at least a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples; executing the streaming application; while executing the streaming application, creating a helper operator that has an input and an output that initially are disconnected, wherein the helper operator comprises implements the first logic for processing data tuples and the second logic for processing data tuples, and deploying the helper operator to a virtual machine in a cloud; one operator of the plurality of operators monitoring a rate of receiving incoming data tuples with a rate of processing the incoming data tuples, and when the rate of receiving the incoming data tuples exceeds the rate of processing the incoming data tuples, the one operator notifying a streams manager that the one operator has become a bottleneck; in response to the notification received from the one operator that the one operator has become a bottleneck, the streams manager adjusting the helper operator by connecting the input and the output of the helper operator in parallel with the one operator in the flow graph, and using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator to alleviate the bottleneck in the one operator, wherein the one operator comprises the first operator, and wherein the helper operator implements the first logic associated with the first operator to help process the data tuples corresponding to the first operator; in response to the one operator of the at least one operators ceasing to be a bottleneck, adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator and disconnecting the helper operator from the one operator; in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator; dynamically creating by the streams manager as needed any of a plurality of helper operators; and dynamically destroying by the streams manager as needed at least one of the plurality of helper operators when no longer needed” of claim(s) 1, 10, 12. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claims 1, 10, 12, the limitations “when one operator of the at least one operators in the streaming application becomes a bottleneck, adjusting the helper operator by connecting the input and the output of the helper operator to the one operator in the flow graph, and using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator to alleviate the bottleneck in the one operator, wherein the one operator comprises the first operator, and wherein the helper operator implements the first logic associated with the first operator to process the data tuples corresponding to the first operator” are contingent and they are neither required to be executed nor disclosed by the cited prior art.
In claims 1, 10, 12, the limitations “in response to the one operator of the at least one operators ceasing to be a bottleneck, adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator and disconnecting the helper operator from the one operator” are contingent and they are neither required to be executed nor disclosed by the cited prior art.
In claims 1, 10, 12, the limitations “in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator” are contingent and they are neither required to be executed nor disclosed by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”).
Claim 1. Fernandez teaches A computer-implemented method executed by at least one processor for managing a streaming application – on page 726 (A cloud-hosted SPS can improve
the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck.)
Fernandez teaches the method comprising: creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples – on page 727 and Fig. 1 (Tuples are processed by operators. As shown at the top of Fig. 1, a query is specified as a directed acyclic query graph q = (O, S) where O is the set of operators and S is the set of streams.)
Fernandez teaches wherein the plurality of operators comprises a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.) For example, the forwarder operator equates to the first operator having first logic and the stateful toll calculator equates to the second operator having second logic. 
Fernandez teaches executing the streaming application – on pages 727, 731 (In the physical execution graph, an operator o may be parallelised into a set of partitioned operators. The execution graph is used by a deployment manager to initialise VMs, deploy operators, set up stream communication and start processing.)
Fernandez teaches while executing the streaming application, creating and deploying a helper operator that has an input and an output that initially are disconnected – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.)
Fernandez teaches monitoring performance of at least one of the plurality of operators in the streaming application as the streaming application executes – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. To support dynamic scale out, we add a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query.)
Fernandez teaches when one operator of the at least one operators in the streaming application becomes a bottleneck, adjusting the helper operator by connecting the input and the output of the helper operator to the one operator in the flow graph, and using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator to alleviate the bottleneck in the one operator, – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)
Fernandez teaches wherein the one operator comprises the first operator, and wherein the helper operator implements the first logic associated with the first operator to process the data tuples corresponding to the first operator; – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.)
Fernandez teaches in response to the one operator of the least one operators ceasing to be a bottleneck, adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator and disconnecting the helper operator from the one operator; and – on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)
Fernandez teaches in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator. – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)

Fernandez does not teach wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples.
However, Andrade teaches wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B, 7. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993 dated 12/25/2018.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Claim 2. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Fernandez teaches wherein an operator becomes a bottleneck by processing incoming data tuples at a rate less than a rate of receiving the incoming data tuples – on pages 726, 730-735 (To scale out dynamically, the SPS must identify the bottleneck operator, limiting processing throughput of a query. Bottleneck operators prevent the system from increasing processing throughput.)
In software engineering, a bottleneck occurs when the capacity of an application or a computer system is severely limited by a single component, like the neck of a bottle slowing down the overall water flow. The bottleneck has lowest throughput of all parts of the transaction path.

Claim 3. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein a streams manager detects when the one operator becomes a bottleneck – on pages 731 (a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query,)

Claim 4. Combination of Fernandez and Andrade teaches The method of claim 3 – refer to the indicated claim for reference(s).
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by monitoring at least one condition in the one operator – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 5. Combination of Fernandez and Andrade teaches The method of claim 3 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by comparing performance of the one operator with at least one threshold – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 7. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein monitoring the performance of the at least one of the plurality of operators is performed by comparing current performance of the at least one of the plurality of operators to at least one defined performance threshold – on pages 726, 730-735 (Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 8. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the helper operator implements logic for the one operator and processes data tuples in parallel with the one operator in the flow graph after the streams manager adjusts the helper operator – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck.)

Claim 9. Combination of Fernandez and Andrade teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches further comprising dynamically creating and destroying a plurality of helper operators as needed during execution of the streaming application – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.) Fernandez teaches on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)

Claim 11. Combination of Fernandez and Doherty teaches The method of claim 1 – refer to the indicated claim for reference(s).  

Fernandez does not teach wherein the helper operator implements logic for all of the plurality of operators.
However, Andrade teaches wherein the helper operator implements logic for all of the plurality of operators – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include wherein the helper operator implements logic for all of the plurality of operators, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Claim(s) 6, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”), and further in view of Doherty et al. (Patent No.: US 8,189,479, hereinafter, “Doherty”).
Claim 6. Combination of Fernandez and Andrade teaches The method of claim 3 – refer to the indicated claim for reference(s).  

Combination of Fernandez and Andrade does not teach wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator.
However, Doherty teaches wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager – on lines 34-47 in column 12 (FIG. 11 is a flow diagram illustrating an embodiment of a process for reporting congestion to neighbors in a mesh network. In 1100, a packet is sent to a node. For example, a source node sends a data packet to a next node according to a graph according to a scheduled timeslot and channel that is mapped to a frequency (e.g., a one-to-one mapping or pseudorandom sequence mapping) as indicated in a superframe. In 1102, an acknowledgement is received from the node. In 1104, determine whether there is congestion at the node. For example, the received acknowledgement is used to determine if there is congestion (e.g., a message indication in the acknowledgement indicating a level of congestion at the node).)
Doherty teaches wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator – on lines 31-36 in column 5, on lines 42-51 in column 11 (A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. Congestion results when there is insufficient bandwidth allocated for the node to forward any locally or externally generated packet before another packet is inserted into the queue. A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to include the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.

Claim 10. Fernandez teaches A computer-implemented method executed by at least one processor for managing a streaming application – on page 726 (A cloud-hosted SPS can improve the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck.)
Fernandez teaches the method comprising: creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples, – on page 727 and Fig. 1 (Tuples are processed by operators. As shown at the top of Fig. 1, a query is specified as a directed acyclic query graph q = (O, S) where O is the set of operators and S is the set of streams.)
Fernandez teaches wherein the plurality of operators comprises at least a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples; – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.) For example, the forwarder operator equates to the first operator having first logic and the stateful toll calculator equates to the second operator having second logic.
Fernandez teaches executing the streaming application; – on pages 727, 731 (In the physical execution graph, an operator o may be parallelised into a set of partitioned operators. The execution graph is used by a deployment manager to initialise VMs, deploy operators, set up stream communication and start processing.)
Fernandez teaches while executing the streaming application, creating a helper operator that has an input and an output that initially are disconnected, and deploying the helper operator to a virtual machine in a cloud – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.) Fernandez teaches on pages 726, 730-735 (A cloud-hosted SPS can improve the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck. Therefore dynamic scale out is preferable in a cloud setting because the SPS can adapt to changes in the workload, observing resource consumption and VM performance.)
Fernandez teaches in response to the received notification, the streams manager adjusting the helper operator by connecting the input and the output of the helper operator in parallel with the one operator in the flow graph, and using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator to alleviate the bottleneck in the one operator, – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)
Fernandez teaches wherein the one operator comprises the first operator, and wherein the helper operator implements the first logic associated with the first operator to help process the data tuples corresponding to the first operator; – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck.)
Fernandez teaches in response to the one operator of the at least one operators ceasing to be a bottleneck, adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator and disconnecting the helper operator from the one operator; – on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)
Fernandez teaches in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator; – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)
Fernandez teaches dynamically creating by the streams manager as needed any of a plurality of helper operators – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.)
Fernandez teaches dynamically destroying by the streams manager as needed at least one of the plurality of helper operators when no longer needed – on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)

Fernandez does not teach wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples.
However, Andrade teaches wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B, 7. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993 dated 12/25/2018.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Combination of Fernandez and Andrade does not teach one operator of the plurality of operators monitoring a rate of receiving incoming data tuples with a rate of processing the incoming data tuples, and when the rate of receiving the incoming data tuples exceeds the rate of processing the incoming data tuples, the one operator notifying a streams manager that the one operator has become a bottleneck; wherein the notification is received from the one operator that the one operator has become a bottleneck.
However, Doherty teaches one operator of the plurality of operators monitoring a rate of receiving incoming data tuples with a rate of processing the incoming data tuples, and when the rate of receiving the incoming data tuples exceeds the rate of processing the incoming data tuples, the one operator notifying a streams manager that the one operator has become a bottleneck – on lines 31-36 in column 5, on lines 42-51 in column 11 (A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. Congestion results when there is insufficient bandwidth allocated for the node to forward any locally or externally generated packet before another packet is inserted into the queue. A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
Doherty teaches wherein the notification is received from the one operator that the one operator has become a bottleneck – on lines 42-51 in column 11 (A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, this node tries to reduce the rate of incoming packets so that the packet output rate is relatively increased and the number of packets in the queue is reduced over time. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Doherty to include one operator of the plurality of operators monitoring a rate of receiving incoming data tuples with a rate of processing the incoming data tuples, and when the rate of receiving the incoming data tuples exceeds the rate of processing the incoming data tuples, the one operator notifying a streams manager that the one operator has become a bottleneck; wherein the notification is received from the one operator that the one operator has become a bottleneck, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.

Claim 12. The limitations recited in claim 12 are similar to claims 1-11.

Claim 13. The limitations recited in claim 13 are similar to claim 11.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449